Title: To James Madison from William Shaler, 23 March 1812
From: Shaler, William
To: Madison, James


SirNew Orleans 23 March 1812
Many circumstances of my errant life having led me to an acquaintance with the Spanish American provinces, and to a tolerable Knoledge of the language, manners and character of their inhabitants, they actually became long since the favorite object of my reflections. I therefore believed that notwithstanding the defects of my education, I possessed a competent share of the qualifications requisite for the Mission you did me the honor to appoint me to: and feeling a strong desire to serve my country under an administration, that all who Know me Know full well, my firm, undeviating and disinterested attatchment to, I accepted that honor with pleasure, even with enthousiasm. Notwithstanding the losses I Suffered in my imprudent Speculations to Saint Sebastians I had still a small remain of fortune which I hoped such an employ would give me an opportunity of improving in an honorable manner, and make it equal to my wants, that a life of habitual Oeconomy and frugality has rendered inconsiderable; I therefore proceeded with more satisfaction than I ever did on any enterprize before. The times however disappointed my evidently too sanguine expectations, and in the point that was in my estimation of far the greatest importance: the hope of being usefull. In the mean time my commercial friends failed totally, and involved me to the extent of what I possessed in their ruin. My wandering life has afforded me opportunities of becoming acquainted with many persons, of whose goodwill I am well assured, but it has not been favorable to the formation of friendships that I have a right to found any claim upon; I therefore consider myself as standing alone in the world, without an efficient friend; and as I am but verry slightly Known to any person in the government, except yourself, I take the liberty of addressing you, to ask that you will continue to me the patronage I have flattered myself with possessing since I have had the honor of being Known to you, as far as it may comport with the views of government and your own idea of my capacity.
I have long hesitated on the propriety of this Step, and I beg you to believe Sir, that nothing but my verry precarious situation apparently rendered more so by the late total silence of the department of state, could induce me to take it. I feel the utmost confidence that these reasons will be regarded by you Sir, as a Sufficient excuse for this reluctant intrusion. I have the honor to be with the greatest respect & consideration Sir your most obedient humble servant
Wm. Shaler
